ROBB, Associate Justice.
This is an appeal fx'om a decision of the Commissioner of Patents, dismissing appellant’s opposition to the registration by appellee of the letters “R. M. C.” as a trade-mark for cotton threads and yams. Appellant based its opposition upon the prior use, on goods of the-same descriptive properties, of the mark “D. M. C.”
The Commissioner based his ruling upon a decision of the Circuit Court of Appeals, affirming a decision of the District Court, in Dollfus-Mieg & Cie v. Richardson Silk Co.,, an infringement and unfair competition case involving the same parties and marks now before us. The trial court disposed of the question of infringement in the following words: “On the question of the trade-mark as such, the defendant has the right, and anybody else in the world has the right, to-use any initials or combination of initials that they may deem proper. I do not see any need of spending any time on that point. There is no infringement whatever on the trade-mark D. M. C. by the letters R. M. C.’r The court also found that there had been no. unfair competition. This decision was af*303firmed without opinion by the Circuit Court of Appeals. 285 F. 1019.
Whether that decision was binding upon the parties and the Patent Office in this proceeding we need not stop to inquire, since we are in full accord with the conclusion reached, namely, that no one has the right, by adopting a combination of figures or letters, to exclude others from the adoption and use of different combinations of either. Of course, the second combination may not so closely approximate the first in subject-matter and accessories as to lead to confusion. Appellee, however, has met this requirement; hence there was no basis for the filing by appellant of the opposition proceeding. See Mellhenny’s Son v. New Iberia Extract of Tobasco Pepper Co., Limited, 30 App. D. C. 337.
The decision is affirmed.
Affirmed.
VAN ORSDEL, Associate Justice, did not sit in this case, hut, by stipulation, participated in the decision.